

116 SRES 661 ATS: Recognizing the importance of independent living for individuals with disabilities made possible by the Americans with Disabilities Act of 1990 and calling for further action to strengthen home and community living for individuals with disabilities.
U.S. Senate
2020-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 661IN THE SENATE OF THE UNITED STATESJuly 28, 2020Mr. Casey (for himself, Mr. Brown, Mr. Markey, Ms. Cantwell, Ms. Baldwin, Mr. Kaine, Mr. Blumenthal, Ms. Warren, Mrs. Murray, Mrs. Feinstein, Mr. Reed, Mr. Booker, Mr. Whitehouse, Mr. Jones, Mr. Van Hollen, Ms. Harris, Mr. Schumer, Mr. Menendez, Mr. Coons, Ms. Hirono, Mr. Merkley, Ms. Klobuchar, Mr. Wyden, Mr. Leahy, Ms. Hassan, Ms. Duckworth, Mr. Cardin, Mr. Sanders, Ms. Stabenow, Mr. Murphy, Ms. Smith, Mr. Carper, Mr. Manchin, and Mrs. Gillibrand) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing the importance of independent living for individuals with disabilities made possible by the Americans with Disabilities Act of 1990 and calling for further action to strengthen home and community living for individuals with disabilities.Whereas, in enacting the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), Congress recognized that historically, society has tended to isolate and segregate individuals with disabilities, and, despite some improvements, such forms of discrimination against individuals with disabilities continue to be a serious and pervasive social problem;Whereas the Americans with Disabilities Act of 1990 recognized the rights of individuals with disabilities to fully participate in their communities through independent living, equality of opportunity, and economic self-sufficiency;Whereas, 30 years after the enactment of the Americans with Disabilities Act of 1990 and 21 years after the decision of the Supreme Court of the United States in Olmstead v. L.C., 527 U.S. 581 (1999), many individuals with disabilities continue to live in segregated institutional settings because of a lack of support services;Whereas continued instances of segregated institutional settings have hindered the inclusion of individuals with disabilities in communities, schools, and workplaces, undermining the promise of the Americans with Disabilities Act of 1990;Whereas people of color with disabilities experience disproportionately greater barriers to service and access;Whereas, 30 years after the enactment of the Americans with Disabilities Act of 1990, some telecommunication, electronic, and information technologies continue to be developed without the goal of full accessibility and inclusion for all people of the United States; andWhereas, 30 years after the enactment of the Americans with Disabilities Act of 1990, many businesses, public and private organizations, transportation systems, and services are still not accessible to all individuals with disabilities: Now, therefore, be itThat the Senate—(1)recognizes the importance of independent living for individuals with disabilities made possible by the enactment of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.);(2)encourages all people of the United States to celebrate the advancement of inclusion and equality of opportunity made possible by the enactment of the Americans with Disabilities Act of 1990;(3)pledges to continue to work on a bipartisan basis to identify and address the remaining barriers that undermine the national goals of equality of opportunity, independent living, economic self-sufficiency, and full participation for individuals with disabilities, including by focusing on individuals with disabilities that remain segregated in institutions;(4)pledges to work with States to improve access to home- and community-based services for individuals with disabilities; and(5)calls on the Department of Health and Human Services to provide information, resources, and technical assistance regarding home- and community-based services and supports that enable individuals with disabilities to live independently.